Motion to dismiss the appeal taken by appellant-respondent board denied.
*802Motion to dismiss petitioners’ cross appeal granted and cross appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.
Motion by petitioners for leave to cross appeal denied.
Motion for a stay or, in the alternative, to modify the statutory stay herein, etc., granted to the extent that the statutory stay is modified to permit the continued operation of the business of SMC Employers Corp. pending the hearing and determination of the appeal herein.